Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1,5-18 in the reply filed on 9/16/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-4,19-23 are withdrawn from consideration as being directed to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “ preferably at least 1 mole”  renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, the limitation is indefinite in that a broad range is followed by a narrower range in the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “ at least .1”, and the claim also recites “ preferably at least 1 mole” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The limitation “ optionally comprising a precipitant acidulant” is vague and indefinite because it’s unclear if it’s part of the precipitant or a separate component. The limitation of “ where (2) and (3) are present in a total amount from 105-800% is vague and indefinite.  The component 3 is recited to be optional;  Thus, it is not clear what the range represent when it requires both 2 and 3 but 3 is optional.  The component is not required to be present.  The recitation “ the stoichiometric amount” does not have antecedent basis.
Claim 5 is vague and indefinite because it is not clear what is being claimed.  The claim recites ‘ an acidulant that forms a non-water soluble calcium or magnesium salt”.  However, neither claim 1 nor claim 5 recites any calcium or magnesium component.  Thus, it is unclear what forming non-water soluble calcium or magnesium salt indicates.  The limitation “ capable of precipitating or complexing with said acidulant with an acid” is vague and indefinite because it is not clear what is being claimed.  Is the precipitant precipitating with the acidulant and an additional acid or what?
Claim 6 has the same problem as claim 5.
Claim 8 is vague and indefinite.  The claim depends from claim 1 and recites “ the alkaline earth metal is calcium and/or magnesium.  However, claim 1 does not recite any alkaline earth metal.  There is no antecedent basis and it is not clear what the claim is referring to.
Claim 9 is vague and indefinite.  The use of and/or is indefinite because it is not clear what is intended by “ and”.  Does it mean that the precipitant comprises all the components listed?
Claim 11 is vague and indefinite.   The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Also, the repeated use of “ and/or” is vague and indefinite because it’s unclear what is included or not included.
Claim 12 is vague and indefinite.  It is unclear if applicant intends for a Markush grouping.  If so, the proper language is “ selected from the group consisting of”.
Claim 17 is vague and indefinite.  The claim recites a method of baking comprising heating a bakery mix.  However, there is no parameters defining the method.  There is no parameter defining the bakery mix.  The bakery mix can include different variety of thing including a dry mix of ingredients.  In such case, it is unclear how the heating is carried out on a dry mix.
Claim 18 has the same problem as claim 17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by  an  asserted utility or a well-established utility.  The recitation of “ the use” without defining of a composition or method or machine does not specify an asserted utility.
Claim 16 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong ( 4388336).
For claims 1,5,6, Yong disclose leavening agent comprising an alkali metal bicarbonate, an acidulant and a precipitant.  The precipitant is included in amount of 0-1%.  Column 7 discloses the leavening acid is included in a range of 1.3-2.5, bicarbonate of soda in the range of .7-1.2%.  Organic acid leaveners  include citric acid, glucono delta lactone, fumaric acid or any other orgaini acid can be effectively used.
For claim 7, the alkali metal bicarbonate is sodium bicarbonate.
For claims 8,10, the precipitant is salt of calcium such as calcium chloride.
For claims 9, 11, organic acid leaveners includes fumaric acid.
	For claim 15, Yong discloses a dough comprising the leavening agent which is the same as the claimed bakery mix because the dough is subjected to baking.
	For claim 16, Yong discloses the use in baking of the leavening agent.
	For claim 17, Yong discloses baking the dough which is the same as the claimed heating the bakery mix.
	For claim 18, Yong discloses baked product prepared from the dough.
	( see col. 1 lines 17-25, col. 7, col. 8 lines 62-68,col. 11 lines 22-30,col. 12)
Yong does not specifically disclose the stoichiometric amount to react  with bicarbonate as in claim 1, the replaceable hydrogen and preservative as in claims 5,6, the preservative as in claim 12, the baking powder as in claim 13 and the self-raising flour as in claim 14.
	As disclosed on column 7, the range of leavening acid is 1.3-2.5%, precipitant such as calcium carbonate is 0-1% and bicarbonate is .7-1.2%.  The combined amount of leavening acid and precipitant exceeds the amount of bicarbonate.  The claim does not define the amount of bicarbonate; thus, the exact amount  is not known.  In the Yong disclosure, 110% of the highest amount of bicarbonate of 1.2% is 1.32% and 250% of 1.2% is 3%.     The combined range of leavening acid of 1.3-2.5% and 0-1% of calcium chloride will give amounts falling within the range of 110%-250%.  It would have been well within the skill of one in the art to vary the stoichiometric amount of leavening acid and base depending on the reaction wanted.  The claim does not define the amount of bicarbonate; thus, the exact amount of precipitant is not defined.  The definite limitation is that the combined amount of leavening acid and precipitant exceeds the bicarbonate.  Yong discloses the combination is greater than the bicarbonate.  The labeling of the ingredient as precipitant or acid is only in the terminology because the same ingredient is used.  Yong discloses the combination of bicarbonate, precipitant and acidulant.  Thus, it is expected the replaceable hydrogen as claimed is present in absence of evidence showing otherwise. Baking powder and self-rising flour are known to contain leavening agent.  It would have been obvious to one skilled in the art to make baking powder and self-rising flour with the leavening agent as an obvious matter of choice depending on the product desired.  It would have been obvious to one skilled in the art to add a preservative to enhance the shelf stability of the product.  Adding an ingredient for its art-recognized function would have been obvious to one skilled in the art.  All the preservatives claimed are well known.
Claim(s) 1,5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelrahman ( CA 2870317).
For claims 1,5,6 Abdelrahman discloses a leavening agent comprising an alkali metal bicarbonate, an acidulant and a regulating agent which is the same as the  precipitant.   For claim 11, the acidulant is selected from glucono-delta-lactone, dimagnesium phosphate, sodium aluminum phosphate etc..  For claim 7, the alkali metal bicarbonate is sodium bicarbonate.  For claim 8, the precipitant is magnesium chloride. For claim 16, Abelrahman discloses the use in baking of the leavening agent. For claim 15, Abelrahman discloses a dough which is a bakey mix.  For claim 17, Abelrahman discloses a dough which inherently entails the step of baking the dough in preparation for consumption.  For claim 18, a baked dough gives a confection.  ( see page 1 lines 20-33, page 2 lines 1-5, 15-30, pages 3, 5,6 and the examples)
Abelrahman does not specifically disclose the stoichiometric amount to react  with bicarbonate, the amount of precipitant and the total amount as in claim 1, the replaceable hydrogen and preservative as in claims 5,6, the agent as in claim 9, the use of calcium chloride as in claim 10, the preservative as in claim 12, the baking powder as in claim 13 and the self-raising flour as in claim 14.
	In table 1, Abelrahman discloses .5% altenate counter ion which can be magnesium chloride, .67%Sapp, .1% SALP and .58% sodium bicarbonate.  All the examples disclose that the combined total of leavening acid and precipitant is greater than the amount of sodium bicarbonate. The claim does not define the amount of bicarbonate; thus, the exact amount is not known.  In the Abelrahman disclosure, 110% of the amount of bicarbonate in example 1 is .638%.  The amount of leavening acid and precipitant is 1.27%.   Thus, the amount of precipitant plus acidulant will give amounts falling within the range of 110%-250%.  It would have been well within the skill of one in the art to vary the stoichiometric amount of leavening acid and base depending on the reaction wanted.  The claim does not define the amount of bicarbonate; thus, the exact amount of precipitant is not defined.  The definite limitation is that the combined amount of leavening acid and precipitant exceeds the bicarbonate.  Abelrahman discloses the combination of bicarbonate, precipitant and acidulant.  Thus, it is expected the replaceable hydrogen as claimed is present in absence of evidence showing otherwise. Abelrahman discloses the combination is greater than the bicarbonate.  The labeling of the ingredient as precipitant or regulating agent is only in the terminology because the same ingredient is used.  Baking powder and self-rising flour are known to contain leavening agent.  It would have been obvious to one skilled in the art to make baking powder and self-rising flour with the leavening agent as an obvious matter of choice depending on the product desired.  Abelrahman discloses on page 15 that other halide salts can be used as sources of alternate counter ion.  Calcium chloride is a known halide salt.  It would have been obvious to one skilled in the art to use an alternative ingredient to perform the same function.  With respect to claim 9, the claim recites the precipitant.  However, the ingredient selected is acidic ingredient.  Abelrahman discloses the use of combination of acidic agent.  It would have been obvious to use fumaric, lactic , malic etc.. in combination with the acid leaveners as an obvious matter of using alternative ingredient to perform the same function. It would have been obvious to one skilled in the art to add a preservative to enhance the shelf stability of the product.  Adding an ingredient for its art-recognized function would have been obvious to one skilled in the art.  All the preservatives claimed are well-known.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 5, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793